DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 11-Jul-2022 is acknowledged.
Applicant indicated that claim 10 is directed toward the non-elected species and is therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
It is further noted that claim 3 is directed toward the non-elected species and is therefore also withdrawn.  Claim 3 recites that the “the guiding member and the thrust piece are engaged in at least one of a positive fit or a non-positive fit.”  The elected Species B, however, is directed toward an embodiment wherein the guiding member (130a’, 130b’) is integral with the thrust piece (120’).  As such, there is no “fit” between the elements in the elected species.  
Claim Objections
Claim 17 is objected to because a period --.-- is inadvertently recited (see line 1). 
Claim 21 is objected to because it does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “A brake caliper . . . in particular a disc brake of a commercial vehicle” is indefinite because it is unclear whether or not the brake caliper is required to be a disc brake of a commercial vehicle.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Severinsson (US 5,833,035).
Regarding independent claim 1, Severinsson discloses a brake caliper for a vehicle brake (see Abstract, FIGS. 1-8), in particular a disc brake of a commercial vehicle (see col. 1, lines 5-7), the brake caliper comprising: a pressure piece (2), a thrust piece (9) configured to move axially relative to the pressure piece in a thrust direction to transmit a braking force (see col. 4, lines 10-13), and a guiding member ((12) or (9’)), wherein the guiding member is configured to limit the movement of the thrust piece relative to the pressure piece in at least one direction orthogonal to the thrust direction (see FIG. 2; see also col. 3, lines 22-36).  
Regarding claim 7, Severinsson discloses that the thrust piece has a first lateral side (see FIG. 5, right side) and a second lateral side (see FIG. 25, left side), and the guiding member is arranged at the first lateral side of the thrust piece (see FIG. 2).  
Regarding claim 8, Severinsson discloses that the guiding member is a first guiding member being arranged at the first lateral side (see FIG. 5) and the brake caliper further comprises a second guiding member (12) being arranged at the second lateral side of the thrust piece (see FIG. 5).  
Regarding claim 9, Severinsson discloses that the second guiding member is parallel to the first guiding member (see FIG. 5).  
Regarding claim 11, Severinsson discloses that the guiding member is integrally formed with the thrust piece (see FIG. 5).  
Regarding claim 19, Severinsson discloses a method for assembling a brake caliper (see col. 3, lines 22-36; FIGS. 1, 2), the method comprising the steps of: preassembling a pressure piece (2), a thrust piece (9) and a guiding member (12) to form a preassembly (see col. 3, lines 22-36), wherein the thrust piece is configured to move axially relative to the pressure piece in a thrust direction to transmit a braking force (see col. 4, lines 10-13), and 6wherein the guiding member is configured to limit the movement of the thrust piece relative to the pressure piece in at least one direction orthogonal to the thrust direction (see FIG. 2; see also col. 3, lines 22-36); and installing the preassembly in the brake caliper (see FIG. 2).  
Regarding claim 20, Severinsson discloses that the guiding member is integrally formed with the thrust piece (see FIG. 5).  
Claims 1, 2, 7-9, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungmann (US 2018/0106307) (hereinafter “Jungmann ‘307”).
Regarding independent claim 1, Jungmann ‘307 discloses a brake caliper for a vehicle brake (see Abstract, FIGS. 1-4), in particular a disc brake of a commercial vehicle (see ¶ 0002), the brake caliper comprising: a pressure piece (18), a thrust piece (34) configured to move axially relative to the pressure piece in a thrust direction to transmit a braking force (see ¶ 0031), and a guiding member (44, 54), wherein the guiding member is configured to limit the movement of the thrust piece relative to the pressure piece in at least one direction orthogonal to the thrust direction (see ¶¶ 0032-0034).  
Regarding claim 2, Jungmann ‘307 discloses a lever (16) pivotally supported between the thrust piece and the pressure piece (see FIGS. 1, 2), wherein the guiding member is configured to limit the movement of the lever relative to the pressure piece and/or the thrust piece in at least one direction orthogonal to the thrust direction (see ¶ 0032).  
Regarding claim 7, Jungmann ‘307 discloses that the thrust piece has a first lateral side (see FIG. 1, top side) and a second lateral side (see FIG. 2, bottom side), and the guiding member is arranged at the first lateral side of the thrust piece (see FIG. 1).  
Regarding claim 8, Jungmann ‘307 discloses that the guiding member is a first guiding member (40, 54) being arranged at the first lateral side (see FIG. 2) and the brake caliper further comprises a second guiding member (48, 58) being arranged at the second lateral side of the thrust piece (see FIG. 1).  
Regarding claim 9, Jungmann ‘307 discloses that the second guiding member is parallel to the first guiding member (see FIG. 1).  
Regarding claim 11, Jungmann ‘307 discloses that the guiding member (130'a,b) is integrally formed with the thrust piece (see FIG. 1).  
Regarding claim 15, Jungmann ‘307 discloses a mounting bracket (see FIG. 2, mounting bracket engages springs that are disposed on left-side of thrust piece (34)) disposed adjacent to the thrust piece coupling the thrust piece to the brake caliper (see FIG. 1), and at least one spring element (see FIG. 1, springs disposed on left-side of thrust piece (34)) disposed between the bracket and the thrust piece (see FIG. 1), wherein the spring element is configured to urge the thrust piece towards the pressure piece in the thrust direction (see FIG. 1).  
Regarding claim 16, Jungmann ‘307 discloses that the thrust piece has a number of spring seats (see FIG. 1, recesses that in thrust piece (34) that receive springs) that corresponds to the number of spring elements (see FIG. 1), wherein each spring seat is configured to receive and guide the corresponding spring element (see FIG. 1).  
Claims 1, 2, 4-9 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungmann et al. (US 2011/0147138) (hereinafter “Jungmann ‘138”).
Regarding independent claim 1, Jungmann ‘138 discloses a brake caliper (see Abstract, FIGS. 1-7) for a vehicle brake, in particular a disc brake of a commercial vehicle (see e.g. ¶ 0001), the brake caliper comprising: a pressure piece (10), a thrust piece (16) configured to move axially relative to the pressure piece in a thrust direction to transmit a braking force (see ¶ 0028), and a guiding member (A) (see Annotated FIG. 4, below), wherein the guiding member is configured to limit the movement of the thrust piece relative to the pressure piece in at least one direction orthogonal to the thrust direction (see FIG. 4).  


    PNG
    media_image1.png
    532
    467
    media_image1.png
    Greyscale

Regarding claim 2, Jungmann ‘138 discloses a lever (12, 14) pivotally supported between the thrust piece and the pressure piece (see FIG. 4), wherein the guiding member is configured to limit the movement of the lever relative to the pressure piece (see FIG. 4) and/or the thrust piece (see FIG. 4) in at least one direction orthogonal to the thrust direction.  
Regarding claim 4, Jungmann ‘138 discloses that the guiding member and the pressure piece are engaged in at least one of a positive fit or a non-positive fit (see FIG. 4), to limit the movement of the thrust piece relative to the pressure piece in at least one direction orthogonal to the thrust direction (see FIG. 4).  
Regarding claim 5, Jungmann ‘138 discloses a pivot bearing (B) having a bearing housing (C) (see Annotated FIG. 5, above), wherein the pivot bearing is configured to pivotally support the lever against the thrust piece (see FIG. 4), and wherein the guiding member (A) is configured to engage the bearing housing in at least one of a positive fit or in a non-positive fit (see FIG. 4).  
Regarding claim 6, Jungmann ‘138 discloses a rolling member (D) (see Annotated FIG. 4, above) configured to pivotally support the lever (see FIG. 4) against the pressure piece (see FIG. 4), and wherein the guiding member is configured to engage the rolling member in at least one of a positive fit or in a non-positive fit (see FIG. 4).  
Regarding claim 7, Jungmann ‘138 discloses that the thrust piece has a first lateral side (see FIG. 4, bottom side) and a second lateral side (see FIG. 4, top side), and the guiding member is arranged at the first lateral side of the thrust piece (see FIG. 4).  
Regarding claim 8, Jungmann ‘138 discloses that the guiding member is a first guiding member being arranged at the first lateral side (see FIG. 4) and the brake caliper further comprises a second guiding member (E) being arranged at the second lateral side of the thrust piece (see Annotated FIG. 4, above).  
Regarding claim 9, Jungmann ‘138 discloses that the second guiding member is parallel to the first guiding member (see FIG. 4).  
Regarding claim 15, Jungmann ‘138 discloses that the brake caliper further comprises: a mounting bracket (F) (see Annotated FIG. 4, above) disposed adjacent to the thrust piece coupling the thrust piece to the brake caliper (see FIG. 4), and at least one spring element (G) (see Annotated FIG. 4, above) disposed between the bracket and the thrust piece (see FIG. 4), wherein the spring element is configured to urge the thrust piece towards the pressure piece in the thrust direction (see FIG. 4).  
Regarding claim 16, Jungmann ‘138 discloses that the thrust piece has a number of spring seats that corresponds to the number of spring elements (see FIG. 4), wherein each spring seat is configured to receive and guide the corresponding spring element (see FIG. 4).  
Regarding claim 17, Jungmann ‘138 discloses that the pivot bearing (B) is a first pivot bearing, the brake caliper further comprising a second pivot bearing (I) (see Annotated FIG. 4, above) having a bearing housing (I) (see Annotated FIG. 4, above), wherein the second pivot bearing is configured to pivotally support the lever against the rolling member and is disposed between the rolling member and the lever (see FIG. 4).  
Regarding claim 18, Jungmann ‘138 discloses that a rotation axis of the first pivot bearing is offset relative a rotation axis of the second pivot bearing (see e.g. FIG. 2, curvature of front and rear surfaces of (14) are offset relative to each other), such that rotation of the lever causes movement of the thrust piece in the thrust direction (see ¶ 0028).
Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (US 2001/0030090).
Regarding claim 19, Thomas discloses a method for assembling a brake caliper (see ¶ 0017, FIGS. 1-5, 9), the method comprising the steps of: preassembling a pressure piece (37), a thrust piece (29) and a guiding member (43) to form a preassembly (see FIG. 5), wherein the thrust piece is configured to move axially relative to the pressure piece in a thrust direction to transmit a braking force (see ¶ 0031), and 6wherein the guiding member is configured to limit the movement of the thrust piece relative to the pressure piece in at least one direction orthogonal to the thrust direction (see FIG. 9; see also ¶ 0035); and installing the preassembly in the brake caliper (see ¶ 0017).  
Regarding claim 21, Thomas discloses pre-assembling a lever (23) to be pivotally supported between the thrust piece and the pressure piece (see FIGS. 5, 9), wherein the guiding member is configured to limit the movement of the lever relative to the pressure piece and/or the thrust piece in at least one direction orthogonal to the thrust direction (see FIG. 9).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art of record does not disclose a guiding member that is integral with the thrust piece, wherein the guiding member limits the movement of the thrust piece relative to the pressure piece, and also limits the movement of the lever, a bearing and a rolling member.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

October 6, 2022